Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
 	This office action is in response to the claim listing filed on March 25h, 2021. Claims 1-24 are currently pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 are rejected 35 U.S.C. 103 as being unpatentable over by Ray et al. (USPGPUB No. 2018/0284876 A1, hereinafter referred to as Ray) in view of WANG (US Pat No. 10013388 B1) and further in in view of Metcalf (US Pat No. 8327187 B1). 
	Referring to claim 1, Ray discloses a method for requesting and transferring data {“receive memory requests from the processing cluster array 212”, see Fig. 2, [0045].} in a system {“system 100”, see Fig. 1, [0030].}.
	having a system {see Figs. 1 and 2.} including a storage system {“system storage 114”, see Fig. 1, [0032].} and a compute system connected {“processing cluster array 212”, see Fig. 2, [0045].} to each other through a fabric {“communication link 113… communications fabric”, see Fig. 1, [0031].}, the storage system including a computer memory {“a storage mechanism for the computing system 100”, see Fig. 1, [0032].}, the compute system including a computer memory {“perform parallel graphics processing operations”, see Fig. 1, [0042].}; 
	operating the compute system to generate a command buffer {“incoming command buffers”, last 4 lines of [0044].} for a data read operation {“receiving commands defining processing tasks”, [0044].}; 
	operating the  compute system to write the command buffer {compute system “ensure the processing cluster array 212 is configured”, last 3 lines of [0044].} through the PCIe fabric to the computer memory of the  storage system {“defining processing tasks from front end 208”, [0044].};
	operating the  compute system to notify {“interrupt management circuit 447”, see Fig. 4B, [0083].} the  storage system through the PCIe fabric that the command buffer has been written to the computer memory {“receives and processes interrupts received from system devices”, [0083].} of the  storage system;
	operating the  storage system to read the command buffer from {“command buffers storing batches of multiple commands”, see Fig. 19, [0205].} the computer memory of the  storage system;
	operating the storage system to process the command buffer to read requested data from a storage device {“dispatching one or more execution threads to an execution unit array 1914”, see Fig. 19, [0205].} accessible by storage system and write the requested data in the computer memory of the storage system {“memory access mechanism… to read graphics and media data from memory”, see Fig. 19, [0206].};	
	operating the storage system to notify {“indication of the work to be done by one of the graphics processing engines”, [0097].} the  compute system through the PCIe fabric that the requested data is in the computer memory of the  storage system {“MMU 439 includes segment/page walk circuitry”, [0097].}; 
	and operating the  compute system to read the requested data through the PCIe fabric from the computer memory {“ensures cache coherence between the caches of host processors”, see Fig. 4F, [0109].} of the storage system {“a storage mechanism for the computing system 100”, see Fig. 1, [0032].}.
	Furthermore, WANG discloses: wherein the system is a cloud gaming system {“gaming console”, Col 36, lines 10-12, appropriate clouding system “cloud based software solutions” (Col 36, lines 27-29).};. 
Ray and WANG are analogous because they are from the same field of endeavor, managing networked PCIe devices. 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ray and Wang before him or her, to modify Ray’s “system 100” incorporating Wang’s “service provider computer” (see Fig. 9). 
The suggestion/motivation for doing so would have been to take peer to peer implementation making at least a portion of their resources directly available to other peers without the need for central coordination by a host processor (Wang Col 1, lines 33-37).
Therefore, it would have been obvious to combine Wang with Ray to obtain the invention as specified in the instant claim(s).
	Neither Ray nor Wang appears to explicitly disclose having a first memory address space including multiple memory addresses, the computer memory of the cloud storage system 
enabling random access to memory addresses within the first memory address space , the cloud compute system including a computer memory having a second memory address space including multiple memory addresses , the computer memory of the cloud compute system enabling random access to memory addresses within the second memory address space. 
	Furthermore, Metcalf discloses Neither Ray nor Wang appears to explicitly disclose having a first memory address space {“shared across multiple address spaces”, Col 22, lines 44-46.} including multiple memory addresses {“LRU policy cache” for any of the multiple memory addresses (Col 60, lines 57-64).}, the computer memory of the cloud storage system {“cloud computer comprising many computing blades”, Col 52, lines 20-25.} enabling random access to memory addresses {“DRAM request is generated by a cache engine”, Col 60, lines 65-67, to the term “DRAM” referring to dynamic random access memory.} within the first memory address space, the cloud compute system including a computer memory having a second memory address space including multiple memory addresses {“an associated address such as a stack or heap associated with the process”, Col 22, lines 3-7.}, the computer memory of the cloud compute system enabling random access to memory addresses within the second memory address space {“private pages within an address space”, Col 22, lines 41-43.}. 

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Ray/Wang and Metcalf before him or her, to modify Ray/Wang’s device incorporating Metcalf’s address space and cloud support. 
The suggestion/motivation for doing so would have been to achieve some features of both ASICs and FPGAs by way of parallel processing as they are power efficient like an ASIC because they use custom logic for some functions, and reconfigurable like FPGAs because they are programmable in software (Metcalf Col 1, lines 33-37).
Therefore, it would have been obvious to combine Metcalf with Ray/Wang to obtain the invention as specified in the instant claim(s).

As per claim 2, the rejection of claim 1 is incorporated and Ray discloses wherein the PCIe fabric includes a PCIe switch connected {“hub or switch interface”, see Fig. 2, [0038].} to a PCIe interface of the storage system and to a PCIe interface {“high-speed link 440”, see Fig. 4b, [0080].} of the compute system {“processing cluster array 212”, see Fig. 2, [0045].}.

	As per claim 3, the rejection of claim 2 is incorporated and Ray discloses operating the  compute system to notify the storage system that the command buffer has been written {“host software can prove workloads for scheduling…”, [0039].} to the computer memory of the  storage system includes operating the  compute system to write to a doorbell register exposed {“one of multiple graphics processing doorbells”, [0039].} through the PCIe switch {“hub or switch interface”, see Fig. 2, [0038].}.

	As per claim 4, the rejection of claim 3 is incorporated and Ray discloses wherein writing to the doorbell register causes an interrupt to fire {“rapid preemption and context switching of threads executing on processing array 212”, [0039].} on the  storage system, which in turn causes the  storage system to handle the interrupt which directs the  storage system to read a message {“microcontroller implemented scheduler 210”, [0039].} from a specified computer memory location {“set of registers 445 store context data”, see Fig. 4b, [0083].}, the message directing the  storage system to read the command buffer {“command buffers storing batches of multiple commands”, see Fig. 19, [0205].}  from the computer memory of the storage system {“perform parallel graphics processing operations”, see Fig. 1, [0042].}.

	As per claim 5, the rejection of claim 4 is incorporated and Ray discloses wherein the specified computer memory location is in the computer memory of the storage system {“designated region in memory”, [0083].}.

	As per claim 6, the rejection of claim 4 is incorporated and Ray discloses wherein the specified computer memory location is in the computer memory of the compute system {“virtual system address space”, [0076].}.

	As per claim 7, the rejection of claim 2 is incorporated and Ray discloses wherein operating the storage system to notify the compute system that the requested data is in the computer memory of the storage system includes operating the  storage system to write to a doorbell register {“rapid preemption and context switching of threads executing on processing array 212”, [0039].} exposed through the PCIe switch {“hub or switch interface”, see Fig. 2, [0038].}.

	As per claim 8, the rejection of claim 7 is incorporated and Ray discloses wherein writing to the doorbell register causes an interrupt to fire {“receives and processes interrupts received from system devices”, [0083].} on the  compute system, which in turn causes the  compute system to handle the interrupt which directs the compute system to read a message from a specified computer memory location {“set of registers 445 store context data”, see Fig. 4b, [0083].}, the message notifying the {“interrupt management circuit 447”, see Fig. 4B, [0083].}  compute system of where the requested data is stored in the computer memory {“a storage mechanism for the computing system 100”, see Fig. 1, [0032].} of the storage system {“memory access mechanism for execution unit array 1914 that allows execution array 1914 to read graphics”, [0206].}.

	As per claim 9, the rejection of claim 8 is incorporated and Ray discloses wherein the specified computer memory location is in the computer memory {“a storage mechanism for the computing system 100”, see Fig. 1, [0032].} of the storage system {“memory access mechanism for execution unit array 1914 that allows execution array 1914 to read graphics”, [0206].}.

	As per claim 10, the rejection of claim 8 is incorporated and Ray discloses wherein the specified computer memory location is in the computer memory of the compute system {“a storage mechanism for the computing system 100”, see Fig. 1, [0032].}.

	As per claim 11, the rejection of claim 2 is incorporated and Wang discloses wherein the PCIe switch includes a PCIe nontransparent bridge (NTB) {“bridge 114 also include a configuration space”, see Fig. 2, Col 9, lines 39-42.} and the PCIe interface of the  compute system is connected to the PCIe switch through the PCIe NTB {see Figs. 1 and 2.”}, or wherein the  storage system includes an input/output memory management unit (IOMMU) and the PCIe interface of the  storage system is connected to the IOMMU {“IOMMU 304”, see Fig. 3a, Col 17, lines 1-4.}, or wherein the PCIe switch includes the PCIe NTB and the PCIe interface of the  compute system is connected to the PCIe switch through the PCIe NTB {Col 9, lines 38-46.}, and the  storage system includes the IOMMU and the PCIe interface of the  storage system is connected to the IOMMU {“304 to translate between virtual addresses and the physical addresses”, Col 18, lines 28-30}.

	As per claim 12, the rejection of claim 2 is incorporated and Wang discloses wherein the compute system has a client memory map that holds memory addresses assigned {“translate the virtual address in the transaction 358”, Col 18, lines 39-41.} to components of the compute system {“a storage mechanism for the computing system 100”, see Fig. 1, [0032].}, the PCIe switch configured to translate the memory addresses held in the client memory map to memory addresses in the computer memory of the  storage system {“configured to map the address it receives for the guest operating system 434”, Col 22, lines 44-47.}, such that access to a given memory address in the client memory map is translated by the PCIe switch to instead access a given memory address {“transaction 452 from the guest operating system”, Col 22, lines 59-64.} in the computer memory of the  storage system {“still go first to the IOMMU 434 before being sent from the host device 402”, Col 22, lines 59-64.}.

	Referring to claims 13-24 are method claims repeating verbatim the same limitations corresponding the method claim of claims 1-12, respectively, thereby rejected under the same rationale as claims.

Response to Arguments
Applicant’s arguments filed on 03/25/2021 have been considered but deemed moot in view of the new ground of rejection(s).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are applicable as 103 art teaching at least one limitation recited in claim 1: US 10409524, US 20120154375, US 20140344488, US 20130054901, US 20150091927, and US 20190205153. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following are indicative the current state of the art: .

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A. BARTELS whose telephone number is (571)270-3182.  The examiner can normally be reached on Monday-Friday 9:00a-5:30pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. B./




/HENRY TSAI/     Supervisory Patent Examiner, Art Unit 2184